Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-17 are pending.

Claim interpretation
	Claim 2 recites “apomictic hybrid plant”. This limitation is being interpreted to refer to a plant grown from seed which was sexually produced, though the plant growing from said seed is capable of apomixis. See rejection under 112(b) below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “apomictic hybrid plant” multiple times. Apomixis is understood in the art to be the asexual production of a seed; a hybrid plant is understood in the art to be a plant resulting from sexual reproduction. Thus, it is not clear how a plant can be both apomictic and a hybrid. It is not clear if perhaps the Applicant intends this to mean a hybrid plant which produces apomictic seed or perhaps if 
Dependent claims are also rejected for failing to cure the deficiency. 

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a plant breeding method for the production of hybrid seed comprising pollinating a female parent with pollen from a male parent to produce one or more F1 hybrid seeds; selecting an apomictic hybrid plant grown from said one or more F1 hybrid seeds; clonally propagating said apomictic hybrid plants to produce a cloned apomictic plant line and growing one or more plants of said cloned apomictic plant line and collecting resulting apomictically-derived hybrid seeds from said grown plants, wherein said female parent is an essentially self-incompatible diploid plant and said male 
The Applicant discloses the production of triploid F1 hybrid guayule (Parthenium argentatum) plants by crossing a diploid female plant with a tetraploid male plant (pages 31, Example 2). The Applicant discloses seed produced on the triploid hybrid plants was formed apomictically (page 31, paragraph [00114]).
The Applicants do not disclose a representative number of plant species that can be used in a plant breeding program for the production of hybrid seed wherein the female parent is an essentially self-incompatible diploid plant and the male parent is a tetraploid plant and wherein the F1 hybrid seeds can be clonally propagated apomictically.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus.” Id.
See MPEP Section 2163, page 156 of Chapter 2100 of the August 2001 version, column 2, bottom paragraph, where it is taught that:


Applicants claimed method is drawn to any plant but the method requires the female parent to be an essentially self-incompatible diploid plant and the male parent to be a tetraploid plant and the resulting F1 hybrid seeds produce apomictically hybrid plants.
Applicants have only recited a functional characteristic without any structure for one to utilize to identify plants that are operable in applicants’ broadly claimed method. Having only described a functional characteristic is not sufficient for written description purposes.
Given the claim breadth and lack of guidance as discussed above, the specification fails to provide an adequate written description of the genus of plants that can be used in applicants broadly claimed method and plant or seed produced by said method. Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. See the Written Description Guidelines, Revision 1, March 25, 2008.
See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties” (e.g. a DNA sequence).

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for production of hybrid guayule (Parthenium argentatum) comprising pollinating a female guayule plant with pollen from a male guayule plant to produce hybrid seeds, clonally propagating the hybrid apomictic plant, does not reasonably provide enablement for a plant breeding method for the production of hybrid seed comprising the recited steps, . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. oln re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). Jn re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are drawn to a plant breeding method for the production of hybrid seed comprising pollinating a female parent with pollen from a male parent to produce one or more F1 hybrid seeds; selecting an apomictic hybrid plant grown from said one or more F1 hybrid seeds; clonally propagating said apomictic hybrid plants to produce a cloned apomictic plant line and growing one or more plants of said cloned apomictic plant line and collecting resulting apomictically-derived hybrid seeds from said grown plants, wherein said female parent is an essentially self-incompatible diploid plant and said male parent is tetraploid; or wherein at least one of said female and male parents are plants of a facultative apomictic species, or a hybrid seed produced by said method or a hybrid plant grown from said hybrid seed.
The Applicant discloses the production of triploid F1 hybrid guayule (Parthenium argentatum) plants by crossing a diploid female plant with a tetraploid male plant (pages 31, Example 2). The Applicant discloses seed produced on the triploid hybrid plants was formed apomictically (page 31, paragraph [00114]).

Therefore given the knowledge in the art, it would not be expected that applicants’ claimed method would work or be operable for the broad range of plants encompassed by the Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (Thompson and Ray. “Breeding Guayule”. Chapter 4; Plant Breeding Reviews Volume 6: 93-158. 1989) in view of Coffelt (Coffelt et al. “100 Years of Breeding Guayule”. Handbook of Plant Breeding Volume 9. 251-367. 2014) and Ray (Ray et al. “Registration of Six Guayule Germplasms with High Yielding Ability”. Crop Science. 39: 300. 1999). 
	Claim 2 requires pollinating a female with a male to produce F1 seeds on said female; selecting an apomictic hybrid plant grown from F1 hybrid seeds; clonally propagating said apomictic hybrid plant to produce a cloned apomictic plant line; growing plant(s) of apomictic line, collecting resulting apodictically derived hybrid seeds wherein the female parent is a tetraploid plant or an essentially self-incompatible diploid plant and the male plant is a tetraploid or hexaploid.
	Claim 3 further limits claim 2 by requiring that the female is a self-incompatible diploid and that the male is tetraploid.
	Regarding claims 2 and 3, Thompson teaches cross-pollinating a female diploid plant with a male tetraploid plant to produce F1 seeds on said female (paragraph bridging pages 106-107; table 4.1 under “Class IV Development from Fertilized MMC” in which the male is tetraploid (4n=72) and the female is diploid). 
	While Thompson does not explicitly teach “clonally propagating said apomictic hybrid plant to produce a cloned apomictic plant line”, Thompson provides evidence that apomixis is not distinguishable from clonal propagation. Thompson teaches that apomixis is the asexual reproduction of a plant with a seed (page 106, first paragraph). Thompson teaches that there are various forms of apomixis, some of which can produce variation resulting in seed which does not fully duplicate the characteristics of the maternal parent; however, “Class I Development from Nonfertilized MMC” (page 106, Table 4.1), in which the megaspore is not reduced by meiosis, i.e. normal apomeitotic generative 
Thompson does not explicitly teach selecting an apomictic hybrid plant grown from the F1 seeds produced. 
Thompson teaches that apomixis is genetically controlled (page 107, paragraph 2). Coffelt teaches that following a cross-pollination to produce F1 hybrid seeds, seed would be collected from the hybrid plants, planted, and tested for apomictic potential, further teaching that if the resulting progeny is predominately apomictic, seed from them would be placed in progeny trials and tested for possible release as new lines (page 358, paragraph 2).
It would have been obvious to select for apomixis because it is genetically controlled and an ordinarily skilled artisan would recognize it as having benefits such as producing uniform progeny after a single generation rather than requiring several generations to produce a homozygous line homozygosity.
One of ordinary skill in the art would expect that crossing plants as taught by Thompson in combination with the teaching of Coffelt of selecting hybrid progeny for apomixis would result in apomictic hybrid progeny as instantly claimed.
Thompson does not explicitly teach the diploid female plant being self-incompatible. 
Coffelt teaches that sexually producing, essentially self-incompatible females are available for breeding programs (page 355, paragraph 2, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the crossing of a female and male plant as taught by Thompson to include that the female is essentially self-incompatible to prevent unwanted self-pollination.
One of ordinary skill in the art would have expected to produce a hybrid plant by crossing a tetraploid male with an essentially self-incompatible female because, as taught by Thompson, it was known in the art that hybrid plants can be successfully produced and if using a self-incompatible female 
	Claim 4 further limits claim 2 by requiring that the female is tetraploid and the male is hexaploid.
	Thompson does not teach crossing a female tetraploid with a male hexaploid.
Thompson observed pentaploid progeny resulting by a cross between a female hexaploid and a male tetraploid (Table 4.1 under “Class IV Development from Fertilized MMC” wherein the male is a tetraploid (4n=72) and wherein the female is a hexaploid). Thompson also teaches that flowers of the guayule (Parthenium argentatum) have fertile male “staminate fertile disk florets” and female “pistillate fertile ray florets” reproductive organs (page 103 second paragraph).
Because guayule plants comprise fertile male and female reproductive organs, it would have been obvious to modify the cross of Thompson to comprise a male hexaploid and a female tetraploid. One would have expected seed to form of pentaploid progeny as a result.
	Claim 5 further limits claim 2 by requiring that the F1 hybrid seeds are triploid or pentaploid.  Claim 13 is drawn to the hybrid seed produced by the method of claim 2. Claim 16 is drawn to a plant part, including a seed of the hybrid plant of claim 13. Thompson observed F1 hybrid seeds which are triploid and pentaploid (Table 4.1 under “Class IV Development from Fertilized MMC”; pentaploid wherein the male is a tetraploid (4n=72) and wherein the female is a hexaploid (resulting in 90 chromosomes in progeny); triploid wherein either the male or female parent is tetraploid and the other parent completing the cross is diploid (resulting in 54 chromosomes in progeny)). 
	Claim 6 further limits claim 2 by requiring that the growing of apomictic plants of the apomictic plant line is performed in the presence of a tetraploid plant. Thompson provides that many guayule lines are apomictic due to early plant breeders unknowingly selecting for apomixis by selecting for uniformity (page 106, first paragraph). Further, Thompson provides that apomeiosis, when an apomictic plant 
	Claim 7 further limits claim 2 by requiring that the female or male is pre-selected for high productivity. Claim 14 is drawn to the hybrid plant of claim 2 exhibiting an improved target trait.
	Thompson does not teach the plants being crossed were pre-selected for high productivity. Thompson teaches that germplasm enhancement and development of high-yielding cultivars by plant breeding is considered to be of the highest priority (page 95, first paragraph, last sentence).  Thompson further provides that long term improvements that will make guayule production economical must come through plant breeding programs (page 95, second paragraph, last sentence). Ray teaches guayale breeding lines selected for high productivity e.g. line AZ-2 which has a higher rubber yield as a result of higher plant dry weight yield (page 300, right column, paragraph 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cross taught by Thompson to include AZ-2 taught by Ray as one of the plants in the cross because this would increase the rubber yield in the progeny. It would be expected that the progeny of a cross with AZ-2 would have increased productivity in the form of rubber yield and dry weight. 
	Claim 8 further limits claim 2 by requiring that apomictic plants grown from hybrid seeds are further selected for high productivity prior to clonal propagation.
	Thompson does not teach apomictic plants grown from hybrid seeds are further selected for high productivity prior to clonal propagation. Coffelt teaches screening seed after creating a hybrid for further selection e.g. in progeny trials (page 358, paragraph 2) which one of ordinary skill in the art would recognize to be commonly used to screen for high productivity in various parameters as evidenced by selection trials taught by Ray e.g. (page 300, right column, paragraph 2).

	Claim 9 further limits claim 2 by requiring that one of the female or male is homozygous inbred. The instant Specification provides a definition of homozygosity which aligns with a general definition in the art that homozygous means identical alleles reside at corresponding loci on homologous chromosomes [0037]. The Applicant provides that their definition of homozygous encompasses double haploids. The progeny described by Thompson in Table 4.1 under “Class I Development from Nonfertilized MMC” (page 106) comprise double haploids inherited from the non-reduced megaspore mother cell of the unfertilized maternal parent, a fully homozygous set of homologous chromosomes.
 	Claim 10 further limits claim 2 by requiring that the female and male are genetically distinct. Claim 11 further limits claim 2 by requiring that either the female or male plant is a facultative apomictic species. Claim 12 further limits claim 11 by requiring that the facultative apomictic species is Parthenium argentatum. 
	Thompson provides crossing a genetically distinct male and female plant, as evidenced by the fact that they are often being crossed with different ploidy levels (page 106 Table 4.1), which are all the facultative apomictic species (paragraph bridging pages 99-100), Parthenium argentatum (page 93, first sentence under A. The Plant and Its Uses).
	Claim 15 further limits claim 13 by requiring that the hybrid plant comprises a transgene.
	Thompson does not teach the hybrid plant comprising a transgene. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cross pollination of Thompson to include the transgene of Coffelt because it would produce a hybrid plant comprising the HMGR gene. One would expect a hybrid plant as taught by Thompson comprising the HMGR gene to comprise and increased rubber content.	
	Claim 17 is drawn to a method of producing a plant-derived product from the hybrid plant of claim 13. 
Thompson does not explicitly teach producing a plant derived product from the hybrid plants described in Table 4.1 of page 106; however, Thompson provides that guayule plants produce rubber which is extracted by grinding the stem and root tissues and using organic solvents (page 94, first paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extract rubber from the hybrid plants taught by Thompson because the species is primarily used for rubber production. One would have expected to produce rubber from the hybrid plants.

Conclusion
	Claims 2-17 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662